 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBalch Pontiac Buick, Inc. and United Food andCommercial Workers, Local No. 919, AFL-CIO. Case 39-CA-17 (formerly 1-CA-16516)February 25, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn June 26, 1981, Administrative Law JudgeRobert Cohn issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions2of the Administrative Law Judgeand to adopt his recommended Order.3' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc. 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findings2 The Administrative Law Judge concluded, and we agree, that Re-spondent violated Sec. 8(a)(3) and (1) of the Act by laying off eight sales-people in August 1979 In so finding, however, we do not rely on theAdministrative Law Judge's comment regarding the financial conditionof Respondent over a 40-year period.The Administrative Law Judge indicated that Respondent's advisorsmade no suggestion or recommendation that salespeople be laid off andthat they certainly did not recommend that 80 percent of the sales forcebe laid off. We note that one of Respondent's advisors, ChaunceyMurray, testified that in or about April 1979, when Respondent employedapproximately 20 salespeople, he suggested to Respondent that it shouldinvestigate its sales force to determine "who sold what" and reorganizeand keep the better salespeople. There is no evidence, however, that Re-spondent's decision in August 1979 to lay off 80 percent of its salespeo-ple, only hours after the representation election had been conducted andat a time when its entire sales force totaled only 10, was pursuant to Mur-ray's April suggestion.In fn. 16 of his Decision, the Administrative Law Judge indicated thatunder the Board's decision in Wright Line. a Division of Wright Line, Inc.251 NLRB 1083 (1980), the finding of unlawful discrimination herewould not have been affected even had Respondent established that itsfinancial situation had required, contrary to past practice, the layoffs ofsome of its low-producing salespeople. Respondent contends that the Ad-ministrative Law Judge erred in failing to determine whether, in fact, anyof the layoffs could have been attributed to the economic situation of theCompany. Under the circumstances, we find it unnecessary to rely on theAdministrative Law Judge's analysis of Wright Line. Following determi-nation that union activity was a "motivating factor" in the layoffs as awhole, that as a group they were not for "cause" and violated Sec.8(a)3), the burden was on Respondent to demonstrate that particular in-dividuals nonetheless would have been released solely for lawful reasons.Respondent failed to produce any such evidencea Member Jenkins would provide interest on the backpay awarded dueto Respondent's unlawful layoffs in accordance with his partial dissent inOlympic Medical Corporation, 250 NLRB 146 (1980)260 NLRB No. 62ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Balch PontiacBuick, Inc., Warehouse Point, Connecticut, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order,except that the attached notice is substituted forthat of the Administrative Law Judge.MEMBER ZIMMERMAN, concurring in part, dissent-ing in part:I join in my colleagues' adoption of the Adminis-trative Law Judge's Decision, except as to the find-ing that Respondent violated Section 8(a)(3) bylaying off eight of its salesmen. I agree with theAdministrative Law Judge, and my colleagues inthe majority, that the General Counsel made out aprima facie case that Respondent laid off eight ofits salesmen for prohibited reasons. Contrary to mycolleagues, however, I would find that Respondentmet its burden under Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980), of dem-onstrating that the layoffs would have occurred inthe absence of the improper motivation.As the Administrative Law Judge found, Re-spondent was in dire financial straits at the time ofthe layoffs, which it claims motivated the layoffs.To refute Respondent's uncontradicted evidence ofeconomic decline, the Administrative Law Judgespeculated about the reasons that Respondent hadnot previously laid off salesmen for economic rea-sons, and assumed that Respondent had previouslysuffered periods of economic decline during its 40years in business. The Administrative Law Judgealso relied on the small costs incurred by Respond-ent in keeping additional salesmen on the payroll,since they are paid only the minimum wage forweeks in which their commissions do not exceedthe minimum.Finally, the Administrative Law Judge relied onRespondent's rejecting the advice of its companyrepresentative to lay off salesmen in order of pro-duction and competency, rather than by seniority.In doing so, he rejected Respondent's proffered tes-timony that such criteria were infeasible for deter-mining the salesmen to be laid off.I find this rationale unconvincing, particularly inlight of several facts in the record. First, the levelof Respondent's economic distress was severe.Second, as of April 1979, Respondent employed 30salesmen; by the time of the layoffs it had alreadyreduced its sales force to 10 with no allegation thatsuch reductions were motivated by anything but458 BALCH PONTIAC BUICKeconomic considerations. Third, numerous nonunitemployees were also laid off as part of Respond-ent's retrenchment efforts.In light of this uncontradicted evidence, I wouldfind that Respondent established that it would havelaid off the alleged discriminatees even in the ab-sence of their having engaged in protected concert-ed activity. As such, I would dismiss the complaintallegations relating to the salesmen's layoffs.APPENDIXNOTICE TO EMPI.OYF.ESPOSTED BY ORDER OF THENATIONA. LABOR REI ATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inUnited Food and Commercial Workers, LocalNo. 919, AFL-CIO, or any other labor organi-zation, by unlawfully laying off any employeesor discriminating against them in any othermanner with respect to their hire or tenure ofemployment.WE WILL. NOT coercively interrogate em-ployees concerning their union membership oractivities.WE WILL NOT threaten employees with clo-sure of our automobile dealership, or withother reprisals, should they join or assist theabove-named Union or select it as their collec-tive-bargaining representative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem under Section 7 of the National LaborRelations Act, as amended.WE WIL L, to the extent that we have not al-ready done so, offer Gerald Allen, Jesse Ansel,Hannah Dresser, Thomas Druzdis, DonaldFitzgerald, Michael Kennedy, Lloyd Moraven,and Peter Peterson immediate and full rein-statement to their former jobs or, if those jobsno longer exist, to substantially equivalent po-sitions, and WE WILL restore their seniorityand other rights and privileges.WE WII.L. pay the above-named individualsany backpay they may have lost as a conse-quence of our having unlawfully laid them off,plus interest.BALCH PONTIAC BUICK, INC.DECISIONSTATEMI-NT OF ITHE CASEROBERT COHN, Administrative Law Judge: This pro-ceeding, held pursuant to Section 10(b) of the NationalLabor Relations Act, as amended (herein called the Act),was heard at Hartford, Connecticut, on August 25-27,1980, pursuant to due notice. This principal issue raisedby the pleadings' is whether Balch Pontiac Buick, Inc.(herein called the Company or Respondent)2in layingoff eight of its salesmen on August 15, 1979, violatedSection 8(a)(3) and (1) of the Act. There are also severalallegations of independent violations of Section 8(a)(l) ofthe Act which are denied by the Respondent.Subsequent to the hearing, and within the time al-lowed, helpful, post-hearing briefs were filed by counselfor the General Counsel and by counsel for the Respond-ent, which have been duly considered.Upon the entire record in the case, including my ob-servation of the demeanor of the witnesses,3I make thefollowing:FINDINGS AND CONCLUSIONS1. JURISDICTIONIt is alleged in the complaint, admitted in the answer,and I find that, at all times material, the Respondent hasbeen engaged at Warehouse Point, Connecticut, in theoperation of an automobile dealership. In an annualperiod, the Respondent, in the course and conduct of itsbusiness, causes large quantities of automobiles used by itin the sale of automobiles to be purchased and transport-ed in interstate commerce from and through States of theUnited States other than the State of Connecticut, andannually sells automobiles and related products and serv-ices valued in excess of $500,000, and receives productsvalued in excess of $50,000, from points directly outsidethe State of Connecticut.Based on the foregoing, I find that, at all times materi-al, the Respondent is, and has been, an employer en-gaged in commerce within the meaning of the Act.11. IHE I.ABOR ORGANIZATION INVOLVED)It is alleged in the complaint, but denied by the Re-spondent, that the Charging Party4is a labor organiza-tion within the meaning of Section 2(5) of the Act. TheRespondent's denial is apparently based on its contentionthat the local union is under a trusteeship of the Interna-tional Union. However, this was not definitely estab-lisned by the evidence, and, even assuming it to be thefact, such would not necessarily preclude a finding thatthe local satisfied the requirements of Section 2(5) of theAct. Thus, the evidence establishes that the local unionexists for the purpose, in whole or in part, of dealingwith employers on behalf of employees respectingwages, hours, and working conditions, and that it assistsThe original charge das filed August 29. 1979; the original complaintand notice of hearing ssuced October 19. 1979: At the hearing in this matter. it was brought out for the first time h)the Respondent that there are, in fact, three corporations involved Hto,-ever. it appear, Ithat Ihe corporations were established for the purpose ofdealing with separate automobile manufacturers, and that the three equalone for purpI ses o(f this pro ceding: Cf BR:hop and Malho. Inc. dh/ua WcalIraQ. 159 NL RH 119S. l161(19066' United Food and Commercial Workers. I.ocal Noi 91-. AFlI-CIO459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDin adjusting employees grievances and negotiating collec-tive-bargaining contracts.Based on the foregoing, I find that at all times materi-al, the Charging Party is a labor organization within themeaning of the Act.III. THE ALI.EGED UNFAIR LABOR PRACTICESA. BackgroundAs previously noted, the Respondent owns and oper-ates an automobile delearship selling at retail new andused automobiles, both American-made and imports. It isa family-owned company, having been in business formany years prior to the events giving rise to the issues inthis case. Its founder and owner is one, Joseph A. Balch,Sr., who, with his wife and sons, constitute the majoritystockholders in the business. The sons, James Balch andJ. D. Balch (referred to in the record as Jody) also par-ticipated in the management and day-to-day operationsof the dealership. Indeed, approximately 5 years prior tothe spring of 1979, Jody Balch took over the chief ex-ecutive position of the dealership from his father, and di-rected its operations.Joseph A. Balch, Sr. (herein referred to as Balch, Sr.),testified that the dealership, generally speaking, had beensuccessful, but started to lose money around 1977. Thiswas apparently thought to be due, at least in part, to therather grandiose plan of Jody Balch who was, as noted,at the helm of the business at that time. Jody Balch hadplans for the expansion of the business, which consisted,among other things, of building a new showroom, bodyshop, and increasing manifold the amount of inventorykept on hand by the Respondent. Unfortunately, thiscame at a time when there was not a commensurate in-crease in the amount of sales to warrant such expendi-tures, and the profitability of the dealership, accordingly,suffered.In the spring of 1979, adding to the financial woes ofthe Respondent, described above, came a gasoline short-age in Connecticut which resulted in long lines of auto-mobiles at the gasoline stations. This resulted ratherquickly in the dropoff of the sales of large American-made automobiles (gas guzzlers) which, of course, fur-ther added to the financial problems of the Respondent,and which was, apparently, a major factor in causing theresignation of Jody Balch as chief executive officer ofthe Respondent in April 1979. His father, Balch, Sr., re-turned from retirement to resume control of the Re-spondent's operations. At that time, the Respondent em-ployed approximately 30 salesmen; however, when JodyBalch left, approximately 10 of these salesmen left withhim so that, in the late spring of 1979, the Respondentemployed approximately 20 salesmen. It was at this timethat some of the salesmen contacted the Charging Unionfor the purpose of assisting them in organizing a unionamong their number at the Respondent's operations.55 The record is not all together clear as to which among the salesmenwere the leaders of the union movement However, Jesse Ansel testifiedwithout contradiction that he was one of the instigators of the UnionOn or about June 29, 1979, the Union filed a petitionwith the Board seeking to represent the salesmen as theircollective-bargaining representative at the Respondent.An election was scheduled and held on August 15, 1979,which the Union won. However, it is alleged that, be-tween such dates, several of the managers (supervisors)of the Respondent interrogated and threatened some ofthe salesmen respecting their union activities. We nowturn to an examination of the evidence respecting suchallegations.B. Alleged Interference. Restraint. and Coercion1. Harry PetersonPeterson was a sales representative (salesman) for theCompany, having been employed for approximately 1year and 8 months prior to the summer of 1979. Ap-proximately 2 weeks prior to the Board election onAugust 15, Peterson was in the office of Bob Keane,manager of the Respondent's finance and insuranceoffice. Peterson testified that, while he was in Keane'soffice performing some paperwork on one of his sales,Keane mentioned that he hoped the Union would not beelected because he felt that Balch, Sr., would close thedoors.A few days before the election, Peterson was in theoffice of Ken Shover, manager of the new-car depart-ment. During a conversation with Shover, the latter ap-peared worried and said that he "hope[d] that the uniondoesn't get in because the doors will be locked here." Ator about the same time, Peterson had a conversationwith James Pinto, general manager of the Respondent, inthe service department. According to Peterson's testimo-ny, Pinto asked what the fellows were doing by trying toget a union in the facility, and Peterson replied that theywere just trying to get what was rightfully theirs.With respect to the asserted conversation between Pe-terson and Keane, above-related, I find, contrary to thecontentions of the General Counsel, that no violation ofSection 8(a)(l) of the Act occurred. Assuming the state-ment of Keane to Peterson to be as related by Peterson.6I consider the statement to to be a mere matter of opin-ion expressed by Keane of what might happen shouldthe Union prevail in the Board election. As such, it isprotected by Section 8(c) of the Act. Accordingly, I willrecommend that the complaint, to that extent, be dis-missed.The situation is different with respect to the Peterson-Shover conversation since Shover did not express him-self in terms of opinion, but rather indicated a certaintythat the facility would be closed; i.e., the doors locked, ifthe Union prevailed.'76 Keane denied he had any conversation with Peterson concerning theUnion.; The foregoing findings are based on the testimony of Peterson whoimpressed me as an honest and candid witness, and whose testimony Icredit over that of Shover. Although the record indicated that during thelate spring and summer of 1979. there was substantial conversation aboutthe UPnion among the salesmen and some of their supervisors, includingShover, both during and after working hours, Shover on cross-examina-tion indicated no knowledge of the organizational drive and testified thathe did not speak to anyone about the Union at all I find this testimony tobe rather incredible460 BALCH PONTIAC BUICKGeneral Manager Pinto testified that he had a conver-sation with Peterson along about the time that Petersonasserted that Pinto interrogated him concerning unionactivities among the salesmen. However, Pinto's versionof the conversation is somewhat different: "I said to him,Harry, what the hell's wrong? What can we do tostraighten this out? He said I'll let you know." Which-ever version one chooses to believe, I believe that a vio-lation of Section 8(a)(1) of the Act resulted. I believe itto be a fair inference that both men were aware of thesubject matter of the conversation; i.e., the Union; thatPinto was inquiring into the nature and extent of suchactivities, and what, if anything, management could doto avert the employees from their intended goals. This,without any legitimate purpose or assurances against re-criminations. 8Based on all of the foregoing, I find that, on this occa-sion, Pinto coercively interrogated Peterson concerningthe salesmen's union activities, and therefore violatedSection 8(a)(1) of the Act.2. Thomas DruzdisAbout 2 weeks before the Board election, Druzdis, asalesman, had a conversation with James Balch, one ofthe sons of Balch, Sr., in the latter's office. During theconversation, Balch told Druzdis that if the Union werevoted in, his father would close the business, and that heand his mother would move to Florida. Balch deniedhaving the conversations with Druzdis. However, thelatter impressed me as an honest and forthright witnesswhom I doubt would make up the asserted conversationout of the whole cloth. Moreover, the record shows thatBalch, Sr., did, in fact, take his vacations in Florida, andpresumably stayed there much of the time while JodyBalch was in charge of the firm. Accordingly, it wouldnot seem unlikely that James Balch would assume thathis father and mother might very well move thereshould adverse circumstances, such as having to dealwith a union of his salesmen to which he was stronglyopposed, come about.9Accordingly, I find the foregoingthreat by James Balch to constitute a violation of Section8(a)(1) of the Act.3. Michael KennedyKennedy, a salesman for the Respondent, testified thatduring the several weeks before the election, he had con-versations concerning the Union with practically everymanager of the Respondent. Kennedy testified that, infact, James Balch was the first to inform him about theI See, e.g., Bonnie Bourne. d/b/a Bourne Co. v. V.L.R.B., 332 F.2d 47(2d Cir. 1964).9 In its brief, Respondent argues vigorously that Balch. Sr.. harboredno union animus. Such might be the case with respect to his service andparts employees who had petitioned for an election several years priorthereto, and the record shows that the Company committed no unfairlabor practices or wrongful conduct with respect to the election in thatcase. However. the evidence shows that Balch. Sr., viewed the situationdifferently with respect to salesmen. As he wrote to the salesmen onAugust 11, 1979, it was Balch's view that: "In business where Salesmenare organized productivity goes down, which means that each Salesmansells fewer cars Here at Balch that could be the straw that breaks thecamel's back .. Salesmen's Unions in car dealerships don't work"(GC. Exh 2)Union; that at closing time, I or 2 weeks before the elec-tion, Balch called Kennedy into his office and told himthat he (Balch) wanted to make sure that Kennedy wentto the union meeting that night. When the latter said hedid not know anything about it, Balch responded, "Well,just find out what it's all about." About a week later,while they were walking down a hallway, James Balchtold Kennedy that "If the salesmen voted in the Union,his father would shut the doors."Kennedy testified that the had several conversationswith General Manager Pinto, who told him on severaloccasions that Balch, Sr., would close the doors or thatthe salesmen would be "out of a job" if the Union werevoted in.Kennedy testified that, at or about this time, he had aconversation with Manager Shover in the latter's office;that Shover brought up subject matter of the Union andstated that, if the salesmen voted the Union in, theywould be out of a job.Kennedy also testified with respect to a conversationwith Finance Manager Bob Keane; that the latterbrought up the Union and said that the salesmen shouldbe serious because, if they vote the Union in, Balchwould lay everybody off and sell the cars himself. Final-ly, Kennedy had a conversation with his supervisor,Tino Miano, who was head of the import department,about 2 or 3 weeks before the election. Miano askedKennedy what was going on with the Union, and saidthat, if the salesmen voted the Union in, they would beout of a job.The credibility issue here has been a difficult one.Kennedy was not as impressive a witness as were Peter-son and Druzdis. On the other hand, I do not believethat he fabricated the above conversations. At the sametime, I am unable to fully credit the denials of the man-agers for several reasons. (1) they had an obvious interestin the outcome of the proceedings; (2) it is highly unlike-ly they were unaware of Balch, Sr.'s antipathy towardthe unionization of the salesmen and passed this informa-tion on to the employees for what they considered theirown good; and (3) the managers were probably fearful oflosing their own jobs should Balch, in fact, close thedealership. Accordingly, on balance, I credit the testimo-ny of Kennedy, and find that the interrogations andthreats made by the several managers as set forth above,constituted interference, restraint, and coercion in viola-tion of Section 8(a)(l) of the Act.C. The Alleged Discriminatory LayoffsOn the afternoon of August 15, 1979, a few hours afterthe Board had conducted the representation electionamong the salesman (which the Union won), Balch, Sr.,called all of the 10 salesmen together for a meeting andannounced the layoff of 8 of them. toMichael Kennedy testified that, at that meeting, Balch,Sr., stated that the reason for the layoff was that "he hadlost $40,000 or something in the last month and that hecould not afford to have us salesmen on the floor."'o The eight were, as listed in the complaint: Gerald Allen, JesseAnsel, Hannah Dresser, Thomas Druzdis, Donald Fitzgerald, MichaelKennedy, Lloyd Moraven, and Peter Peterson461 DECISIONS O() NATI()ONAL LABOR RELATIONS BOARDBalch, Sr., testified that when he took over the controlof the dealership from his son in April 1979, the dealer-ship was in dire financial straits, and Balch, Sr., almostimmediately made the determination to reorganize thedealership so as to regain its profitability. In so doing, hetestified that he sought the help of a Mr. Gray and a Mr.Murray, who were representatives of General MotorsCorporation, both of whom testified in the instant pro-ceedings. Gray testified that for the number of auto-mobiles (new and used) sold per month, Respondent'sfixed and variable expenses were considerably "out ofline." In a letter to the Respondent dated March 30,1979, Gray pointed out to the Respondent's officials itstotal variable expense-which included salesman com-pensation-was "well above average"; that Respondent'stotal personnel count was considerably above averagefor the amount of new cars sold; that the mount spent byRespondent to recondition used cards was too high by$50 per unit; that Respondent's interest expense was thehighest in the zone; and that the parts inventory was alsovery much out of line. Gray ended the letter by suggest-ing that if Respondent "reduce[d] employees [Respond-ent] will automatically reduce break-even." Nevertheless,in his testimony, Gray emphasized that salesmen's com-missions were not an overhead expense (such as thewages of service and parts employees) but were variableexpenses which do not come about "unless you sellsomething."Chauncey Murray, who worked in the same officewith Gray, testified that the primary causes of Respond-ent's economic difficulties were "lack of sales and orga-nization"; that it was his opinion that Respondent "hadsome good sales people there and they had some poor,and it was a matter of reorganizing and getting the betterof the people."Balch, Sr., testified that he was aware in May 1979,that the sales force was attempting to organize a union;that he started thinking at that time about laying offsome of the sales force as a part of his decision to reor-ganize the dealership; that he called a meeting of em-ployees in May for the purpose of attempting to ascer-tain the problems of the employees and to resolve them;however, he acknowledged that he did not mention anylayoff of the sales force in the May meeting.Balch, Sr., testified that the final decision respectingthe layoff of the salesmen was made approximately 2 or3 weeks before the NLRB election and this was memori-alized by a statement which Balch, Sr., and GeneralManager Pinto made before a notary public datedAugust 13, 1979. Such statement recited that the above-named eight salesmen were to be "temporarily laid offfor lack of work"; that such layoff was based on senior-ity of employment and that two sales personnel (JamesDimeo and Walter Martin) were to be retained on thebasis of seniority.The record reflects that during the late spring andsummer of 1979, the Respondent either laid off or didnot replace employees in the service and parts depart-ments of the dealership so as to assist in reducing thefixed overhead expenses of the Respondent in the face ofthe reduced sales and mounting expenses which the Re-spondent was experiencing at the time. The record fur-ther reflects that Respondent did not hire or replace thelaid-off salesmen until approximately February 1980, atwhich time one of the two salesmen retained by the Re-spondent left the Respondent's employment. At thattime, Respondent commenced recalling the laid-off sales-men in order of seniority. It is undisputed, with two ex-ceptions, that, thereafter, the Respondent offered toreturn all of the laid-off salesmen to their former posi-tions. The two exceptions were: (1) Hannah Dresser,whom the Respondent could not locate; and (2) MichaelKennedy, whom the Respondent contended was offeredhis job back as were the other salesmen. However, Ken-nedy's testimony on this point is somewhat ambiguous, asfollows:Q. Okay. Were you offered your job back?A. I really don't know.Q. You don't know if you were offered your jobback.A. I think I was.Q. You think you were?Q. (By Mr. Fitzgerald, resuming) All right. Soyou don't know whether-you think you were of-fered your job back?A. Well, I had a conversation with Mr. Balchand Mr. Pinto. And Jesse was there and the secre-tary, I guess. He called me in one day and hewanted to talk to me.Q. When was one day?Q. (By Mr. Fitzgerald, resuming) Okay.A. As I was saying, I'm not sure exactly whatday it was.Q. Well, can you give us a month?A. Oh, it was just-say, eight weeks ago, six oreight weeks ago.Q. Okay.A. Somewhere in that area. He called me in andhe explained to me how cars are being sold on theWest Coast and on the East Coast and what washappening out on the West Coast and everythingthat happens on the West Coast-it's always-lateron it comes to the East Coast. And then he startedtelling me about how much money I could makeand how much money did I want to make. And hewas going to start a new system with me workingwith a woman and we'd work together. Or get onepay or something. I wasn't really sure. I had the-Iwas working at the time. I was really pressed fortime. You know-I got there about nine and I hadto be at work at twelve. So when I left I reallydidn't know. He said he'd get back to me, I guess. Ihad to go. I came back on a couple times after that4h2 HAL CH PONTIAC BUICKto find out if I was going to get my job hack orwhat was going on. And I never got an answer.Analysis and Concluding FindingsIn a recent case, 2 the Board set forth the followingcausation test for resolving "all cases alleging violationsof Section 8(a)(3) or violations of Section 8(a)(l) turningon employer motivation." The Board stated that it would"require that the General Counsel make a prima facieshowing sufficient to support the inference that protectedconduct was a 'motivating factor' in the employer's deci-sion. Once this is established, the burden will shift to theemployer to demonstrate that the same action wouldhave taken place even in the absence of the protectedconduct."' Applying the foregoing test to the facts inthe case at bar, I am convinced, and therefore find, theGeneral Counsel made a prima facie showing of discrimi-nation under Section 8(a)(3) of the Act, and that the Em-ployer failed to satisfy its burden of showing that thelayoff of the salesmen on August 15 would have oc-curred even in the absence of the protected conduct.Thus, the General Counsel's evidence shows that inlate spring and summer of 1979, the salesmen of the Re-spondent engaged in activities protected by Section 7 ofthe Act; that the Respondent was strongly opposed tosuch conduct on the part of the salesmen, as shown bythreats of its agents as well as the letter of its presidentto the salesmen shortly before the NLRB election; andthat the alleged discrimination occurred immediately fol-lowing the engagement by the salesmen in the protectedactivity. The defense of the Respondent rests solely uponits contention that the layoff was a sole consequence ofits dire financial condition at the time, and not because ofany protected activities by the salesmen.There can be little question that the Respondent estab-lished by substantial evidence the fact that, during thecritical period, due principally to poor management prac-tices plus outside factors beyond the Respondent's con-trol, the Respondent was, indeed, in financial straitswhich necessitated retrenchment activities on its part.The record shows that the Respondent, during the criti-cal period, did, in fact, take measures to cut down on itsexpenses, such as interest charges, advertising, etc., in-cluding layoffs or failure to fill jobs of employees whohad been discharged or quit in other departments. How-ever, the critical question, in my view, is whether theRespondent would have laid off 80 percent of its sales-men had they not engaged in protected activities. Forthe following reasons, I find that the Respondent did notsustain its burden on this issue:In the first place, the layoff of the salesmen represent-ed a departure from the past practices of the Respond-ent. That is to say, the record is unrefuted that, in thepast, salesmen had been laid off only for their productiondeficiencies and not because of any financial losses bythe Respondent. To be sure, Respondent argues that, inthe past, it had never been in such dire financial straits asI' In view of the foregoing, it is recommended that the issue of thereemployment and backpay due Kennedy be deferred to the compliancestage of this proceeding.12 Wright Line, a Division of Wright Line, Inc., 251 NL.RH 1023 (1980).13 251 NLRB at 1089it found itself during the critical period herein Neverthe-less, the Respondent had been in business over 40) yearsand one might expect that over such a period of time,the dealership would have undergone periods of prosper-ity and depression. Yet, it presented no evidence torefute the General Counsel's. This leads us to explore theprobable reasons for the Respondent's failure in the pastto lay off salesmen during the time of financial losses.Such reasons would appear to be based primarily on thedifferences in nature of the employment of salesmen asdistinguished from employees in other departments. Thatis to say, the wages and salaries of these other employeesare primarily hourly and represent a fixed cost, which,for accounting purposes, are included in the fixed over-head of the Respondent. On the other hand, the salesmenare paid primarily by a commission based on number ofsales, and they are paid only a minimum wage for thoseweeks when their commissions do not total the minimumwage. It is this reason that salemen's commissions are notincluded as an overhead expense but are considered vari-able expenses for accounting purposes. 4It is for the foregoing reasons that Respondent's advi-sors, including the General Motors representatives andits accountants, made no suggestion or recommendationthat salesmen be laid off-certainly not in the number re-flected by the record. Thus, it may be said that the Re-spondent's action in laying off the salesmen was at leastnot consonant with past practices or pursuant to any rec-ommendations by its suppliers, bankers, or other advi-sors. Indeed, it would seem that when one considers theprimary purpose of an automobile agency, i.e., to sellautomobiles, the layoff of 80 percent of its sales force isnot consonant with the act of a prudent businessmanwhich Balch, Sr., appeared to be.Moreover, Respondent's method of choosing the sales-men to be laid off, i.e., by seniority rather than compe-tency and efficiency, was contrary to the recommenda-tion of a General Motors' representative who suggestedto the Respondent that "they should investigate the salespeople ...and reorganize and keep the better of thesales people.'5General Manager Pinto's testimony to theeffect that the foregoing suggestion was not feasible, isnot convincing. Certainly, the general manager, in con-junction with his lower level supervisors, has a pretty ac-cu;ate judgment as to the competency and productivityof the salesmen.For all of the foregoing reasons, I conclude, and there-fore find, that the layoffs of the salesmen on August 15,1979, was discriminatory in violation of Section 8(a)(3)of the Act, and I will recommend an appropriateremedy. ' 614 Sec testimony of Respondent's witness James Gray., a representativeof General Motors Corporation'i Testimony of Chauncey Murray'6 I have considered the possibility that the financial circumstances ofthe Respondent at the time may have required, contrary Ito past practice,the layoffs of some of its low-producing salesmen However, as I under-stand the Board's opinion In Wright Line. supro. this position. if estahb-lished, would not affect a finding of discrimination hased on the forego-ing factors As the Hoard set forth in fn 14 of that decision:(Continued463 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCILUSIONS OF LAW1. The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By unlawfully terminating the eight employeesnamed above on August 15, 1979, the Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.4. By the conduct set forth in paragraph 3, above, andby unlawfully threatening and interrogating its employ-ees concerning their union activities, as set forth above,the Respondent has interfered with, restrained, and co-erced employees in the exercise of rights protected bySection 7 of the Act, in violation of Section 8(a)(1) ofthe Act.5. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engagedin certain unfair labor practices, it is recommended thatit be ordered to cease and desist therefrom and to takecertain affirmative action designed to effectuate the poli-cies of the Act.It having been found that the Respondent unlawfullylaid off the eight employees named hereinabove onAugust 15, 1979, in violation of Section 8(a)(3) and (1) ofthe Act, it is recommended that the Respondent, to theextent that it has not already done so, offer the said em-ployees immediate and full reinstatement to their formerpositions or, if such positions no longer exist, to substan-tially equivalent positions without prejudice to their se-niority or other rights and privileges, and make themwhole for any loss of earnings they may have sufferedby reason of the Respondent's unlawful acts, by paymentto them of a sum of money equal to the amount theywould have earned from the date of their unlawful lay-offs to the date of an offer of reinstatement, less net earn-ings during such period, with interest thereon, to becomputed on a quarterly basis in the manner establishedby the Board in F W. Woolworth Company, 90 NLRB289 (1950), and Florida Steel Corporation, 231 NLRB 651(1977).17Upon the basis of the foregoing findings of fact, con-clusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:·., where, after all the evidence has been submitted, the employerhas been unable to carry its burden, we will not seek to quantitative-ly analyze the effect of the unlawful cause once it has been found. Itis enough that the employees' protected activities are causally relatedto the employer action which is the basis of the complaint. Whetherthat "cause" was the straw that broke the camel's back or a bulletbetween the eyes, if it was enough to determine events, it is enoughto come within the proscription of the Act.1i See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).ORDER 8The Respondent Balch Pontiac Buick, Inc., WarehousePoint, Connecticut, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discouraging membership in United Food andCommercial Workers, Local No. 919, AFL-CIO, or anyother labor organization, by laying off or otherwise dis-criminating against employees because of their unionmembership or activities.(b) Coercively interrogating employees concerningthier union membership or activities.(c) Threatening employees with closure of Respond-ent's automobile dealership, or with other reprisals,should they join or assist the above-named Union orselect it as their collective-bargaining representative.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights to self-organization, to form, join, or assistthe above-named labor organization, or any other labororganization, to bargain collectively through representa-tives of their own choosing, to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from anyand all such activities.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) To the extent that it has not already done so, offerGerald Allen, Jesse Ansel, Hannah Dresser, ThomasDruzdis, Donald Fitzgerald, Michael Kennedy, LloydMoraven, and Peter Peterson immediate and full rein-statement to their former jobs or, if those jobs no longerexist, to substantially equivalent positions, without preju-dice to their seniority or other rights and privileges, andmake each whole for any loss of earnings they may havesuffered by reason of the discrimination against them inthe manner set forth in the section of this Decision enti-tled, "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary and relevant to analyze and compute the amountof backpay due under this recommended Order.(c) Post at its Warehouse Point, Connecticut, facilitycopies of the attached notice marked "Appendix."t9Copies of said notice, on forms provided by the Officer-in-Charge for Subregion 39, after being duly signed byCompany's authorized representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousi' In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.19 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."464 BALCH PONTIAC BUICKplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby the Company to insure that said notices are not al-tered, defaced, or covered by any other material.(d) Notify the said Officer-in-Charge, in writing,within 20 days from the date of this Order, what stepshave been taken to comply herewith.465